DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 15, 20, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 4, the phrase “wherein the yoke module of the hand net device further comprises…” renders the claim vague and indefinite since the “yoke module” was not positively recited previously in claim 1 and was only functionally recited in claim with the recitation “wherein the yoke body is adapted to receive and securely hold a yoke module and the yoke module is an external component attachable to the yoke body”.  Also see claims 5 and 15 for similar problems.
In regard to claim 20, the “hand grip” has not been minimally recited so as to have some structural connection to at least one other part of the hand net device.  For example, in claims 1 and 21 it was properly recited that “a handle attached to the yoke body”.
In regard to claim 21, the phrase “wherein the yoke module is an external component attachable to the yoke body” renders the claim vague and indefinite since the “yoke module” was not positively recited previously in claim 21 and was only functionally recited in claim with the recitation “wherein the yoke body is adapted to receive and securely hold a yoke module”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
12

Claim(s) 1, 6, 10, 11, 14-17, 20, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Smith et al. 2012/0186133.
Smith et al. disclose a hand net device, comprising:  a yoke device (20) having a yoke body, the yoke body comprises an upper portion (21, 22) detachably connected to a lower portion (24, 25), wherein the upper portion includes a module receptacle recess having a side wall (22) and a bottom wall (wall of 21 upon which 24, 25 rests on in Fig. 4) perpendicular to the side wall; a basket (30) attached to the yoke body, the basket including; a net (32) that holds an object and a hoop (31) that attaches to the net; and a handle (11) attached to the yoke body, wherein the yoke body is adapted to receive and securely hold a yoke module (202) and the yoke module is an external component attachable to the yoke body (202 is not integral to 24; see Fig. 7), wherein the side wall and the bottom wall of the yoke body define an outer shape of the yoke module (see Figs. 2, 3, 4, 7).
In regard to claim 6, Smith et al. disclose an actuator (26).
In regard to claim 10, Smith et al. disclose wherein the hoop (31) has a reflective finish (the hoop 31 reflects light at the wavelength that represents its color as seen by a person).
In regard to claim 11, Smith et al. disclose wherein the yoke device (20) includes a snap button assembly (26).
In regard to claim 14, Smith et al. disclose wherein the module receptacle recess (rectilinear shaped recess formed by 21-22) matches at least one of a size or shape of the yoke module (the rectilinear shape of the recess matches the rectilinear shape of the yoke module 202).
In regard to claim 15, Smith et al. disclose the yoke module (202) comprises a smart module (electronic scale and digital readout).
In regard to claim 16, Smith et al. disclose a hand grip (12, 13, 16) that is movable between a collapsed configuration and a deployed configuration (main section 14 can be a telescoping main section to provide adjustable extension of pole 11; see para. 0020).
In regard to claim 17, Smith et al. disclose wherein the yoke device (20) comprises a snap button assembly (26, 33, 25) that includes a lock actuator (26) and a handle lock (when 33 are positioned in uppermost extreme ends of 25; see para. 0026).
In regard to claim 20, Smith et al. disclose a yoke device (20) having a yoke body that includes a lock actuator (26), wherein the yoke body includes an upper portion (24, 25) detachably connected to a lower portion (21, 22); a basket (30) that includes a net (32) that holds an object and a hoop (31) that attaches to the net; a hand grip (12, 13, 16) that is movable between a collapsed configuration and a deployed configuration (main section 14 can be a telescoping main section to provide adjustable extension of pole 11; see para. 0020); and a yoke module (202) having a blank module, an illumination module, a smart module (electronic scale and digital readout), or a smart module with illumination, wherein the yoke module is an external component attachable to the yoke device (see Fig. 7), and wherein when the yoke module is attached to the yoke body, a top surface of the yoke module is on a same plane as a top surface of the upper portion of the yoke body (202 is on a same plane as the top surface of 22 of upper portion 21-22; see Figs. 4, 7).
In regard to claim 21, Smith et al. disclose a hand net device, comprising:  a yoke device (20) having a yoke body, wherein the yoke body includes an upper portion (21-22) detachably connected to a lower portion (24, 25), wherein the upper portion includes a first sidewall (one of 22), a second sidewall (other of 22) connected to the first sidewall, and a bottom wall (wall of 21 upon which 24, 25 rests on in Fig. 4) that is connected to and perpendicular to the first sidewall and the second sidewall (see Figs. 4, 7), and wherein the yoke body is adapted to receive and securely hold a yoke module (202); a basket (30) attached to the yoke body, the basket including a net (32) that holds an object and hoop (31) that attaches to the net; and a handle (11) attached to the yoke body, wherein the yoke module is an external component attachable to the yoke body (see Fig. 7), and wherein when the yoke module is attached to the yoke body, only the first sidewall, the second sidewall, and the bottom wall are obscured by the yoke module (a person viewing 202 can only see a part of each of 22 and a part of exposed surfaces of 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. 2012/0186133 in view of Lebedev 2018/0356278 or Van Komen et al. 2016/0363476.
Smith et al. disclose the yoke module comprising an electronic scale and digital readout (202), but do not disclose wherein the yoke module of the hand net device further comprises at least one of a water temperature sensor; an ambient temperature sensor; and an atmospheric pressure sensor or a GPS receiver.  Lebedev discloses a digital fishing net scale configured for integration into a hotspot system wherein additional components or modules of the digital fishing net scale may include a time piece to determine the time a catch was weighed, a global positioning system (GPS) to determine a location corresponding to each weight determination, a temperature sensor to determine the air temperature and/or the water temperature, a weather module to determine the weather conditions for the time and location of the catch, and an image sensor or camera operably connected to an object detection module to determine whether a fish is present in the net before initiating a weight measurement.  Van Komen et al. disclose an electronic weight measuring fishing net wherein the system (200) might include a location determination device (not shown) which might include a global positioning system (GPS).  It would have been obvious to one of ordinary skill in the art to modify the yoke module of the hand net device of Smith et al. such that it comprises at least one of at least one of a water temperature sensor; an ambient temperature sensor; and an atmospheric pressure sensor and further comprises a GPS receiver in view of Lebedev or Van Komen et al. in order to provide information to the user about the temperature of the water, weather conditions at the time of the catch and to provide location information regarding the catch.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. 2012/0186133 in view of KR 10-2010-0028850 to Jee et al.
Smith et al. do not disclose a light emitting element which comprises a light emitting diode or an illuminator that generates and directs a beam of light toward the basket.  Jee et al. disclose a light emitting element, wherein the light emitting element comprises a light emitting diode (light emitting light source/LEDs 33) and an illuminator (light emitting light source/LEDs 33) that generates and directs a light beam toward the basket.  It would have been obvious to one of ordinary skill in the art to modify the hand net device of Smith et al. such that it comprises a light emitting element which comprises a light emitting diode/an illuminator that generates and directs a beam of light toward the basket in view of Jee et al. in order to provide a means for illuminating the objects contained within the basket when ambient light is low.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. 2012/0186133 in view of Greenwood et al. 5,854,447.
Smith et al. do not disclose wherein the yoke device is hermetically sealed.  Greenwood et al. disclose a fish net (20) with a means (30) for generating a signal from the weight of a fish mounted exterior of sealed housing (25) which can include spring loaded potentiometers, variable capacitance sensors, strain gauges, piezo crystals, digital signal producers, or load cells measuring pressures, strains or forces caused by fish weight and that these sensing devices may be mounted exterior of the sealed housing (25) with signals passing through a hermetic seal (34) which excludes all moisture from the electronics and permits submersion under water.  It would have been obvious to one of ordinary skill in the art to modify the yoke device of Smith et al. such that it is hermetically sealed in view of Greenwood et al. in order to provide a yoke device which excludes all moisture from the electrical circuitry and permits submersion of the yoke device in water.
Claim(s) 11, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. 2012/0186133 in view of Kleckner 7,124,533 or Jones 4,619,065.
In regard to claims 11 and 17, Smith et al. do not disclose wherein the yoke device includes a snap button assembly, wherein the yoke device comprises a snap button assembly that includes a lock actuator and a handle lock, or wherein the snap button assembly further comprises a spring mechanism that keeps the handle lock in a lock position until sufficient force is applied to the spring mechanism to allow the handle lock to move from the lock position.  Kleckner and Jones disclose wherein the yoke device includes a snap button assembly (28 in Fig. 3C, 62, 66-68 OR 66), wherein the yoke device comprises a snap button assembly that includes a lock actuator (29 of 28 OR upper end of 66) and a handle lock (portion of 28 that engages 66-68 OR portion of 66 engaging 18), and a yoke device (50 OR 12) having a yoke body (50 OR 12) that includes a lock actuator (28 OR 66).  It would have been obvious to one of ordinary skill in the art to modify the yoke device of Smith et al. such that it includes a snap button assembly and includes a snap button assembly that includes a lock actuator and a handle lock and has a yoke body that includes a lock actuator in view of Kleckner or Jones in order to provide an alternative means for collapsing the total length of the hand net device such that a portion of the handle extends across the basket for purposes of facilitating storage and transport of the hand net device.
In regard to claim 18, Smith et al. and Kleckner disclose wherein the snap button assembly further comprises a spring mechanism (V-shaped spring portion of 28 in Figs. 3A-C of Kleckner) that keeps the handle lock (portion of 28 that engages 66-68 of Kleckner) in a lock position (see Fig. 3C of Kleckner) until sufficient force is applied to the spring mechanism to allow the handle lock to move from the lock position (see Fig. 3B of Kleckner).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. 2012/0186133 in view of EP 246,843 to Skilton.
Alternatively in regard to claim 20, Smith et al. disclose a yoke module (202) with a top surface that is slightly above the plane of a top surface of the upper portion (22) of the yoke body (21-22), but do not disclose wherein when the yoke module is attached to the yoke body, a top surface of the yoke module is on a same plane as a top surface of the upper portion of the yoke body.  Skilton discloses a body (17) having upper (portion of 17 with 16) and lower (portion of 17 with 28) portions, a weighing device module (16) having a top surface that is on a same plane as a top surface of the upper portion of the body (upper surface of 16 is on the same plane as the upper portion of 17; see Fig. 4).  It would have been obvious to one of ordinary skill in the art to modify the yoke module of Smith et al. such that when the yoke module is attached to the yoke body, a top surface of the yoke module is on a same plane as a top surface of the upper portion of the yoke body in view of Skilton in order to provide a yoke module which does not protrude past the top surface of the upper portion of the yoke module so as to provide a congruent surface and not a protruding surface which may snag on fishing tackle or other objects in the fishing environment.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA